MEMORANDUM OPINION

                                            No. 04-11-00779-CV

                                      IN RE Yvonne RODRIGUEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 30, 2011

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On October 31, 2011, relator Yvonne Rodriguez filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on her request for temporary orders. However, on

November 10, 2011, the trial court entered temporary orders. Accordingly, the petition for writ

of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2918, In the Interest of S.B.B. and S.S.G., pending in the County Court at
Law, Val Verde County, Texas, the Honorable Sergio J. Gonzalez presiding.